Opinion by
Rice, P. J.,
The Act of May 13, 1887, P. L. 108, requires every applicant for a retail liquor license to set forth in his petition “ the particular place for which a license is desired.” In the appellant’s petition this was described as “ the premises at the northeast corner of Sixth and Court streets,” etc. The premises at the corner mentioned consist of a building owned by a corporation of which the appellant is a stockholder. On the second floor of this building is a large hall, which, according to the distinct finding of the court below, “is a place of amusement within the meaning of the Act of 1881,” P. L. 162. Whether or not this finding was correct depends upon the evidence given on the hearing, and as the evidence is not part of the record and could not be brought on the record, the decision of that question is not reviewable on appeal. We have not overlooked the preceding findings of fact, but these are not sufficiently definite to impair the effect of the general conclusion above stated.
But, it is argued, assuming that the hall is a place of amusement within the meaning of the act, this did not constitute an *525insuperable legal objection to licensing the petitioner to conduct the retail liquor business in another room of the building which has no “passage or communication to or with,” the place of amusement, and the court committed error of law in so holding. We agree with the appellant’s counsel that the fact that an applicant for a license is the proprietor or part proprietor of a place of amusement wholly apart from and having no connection with the place to be licensed is not, of itself, a legal reason for refusing his application. The prohibition of the act is directed against the licensing of the places described rather than against the owners, etc., as a distinct class of citizens not to be licensed under any circumstances. It was intended to prohibit the sale of liquors in any “ theater, circus, museum or other place of amusement,” or in any house or place “ which has passage or communication to or with” the same. We also agree with counsel that the mere fact that there is a place of amusement in a building does not necessarily make the whole building a place of amusement within the meaning of the act, nor make it unlawful, per se, to grant a license for the sale of liquors in any part of the building if there be no communication of any kind between the two places and no possible way of going from one to the other without going into the public highway. We are speaking now of what is lawful for the court to do in the disposition of an application for license to sell liquors in such a place. Whether or not in view of all the circumstances disclosed in this particular case it would be the exercise of a sound discretion to grant the application, even though it might not be absolutely prohibited by the act of 1881, is an entirely different question, and we shall not invade the province of the quarter sessions by expressing an opinion upon it. But granting that the court was not prohibited by the act of 1881 from granting a license for a particular room in the building, what is there in the petition clearly to show that tire business was to be restricted to that place ? Nothing. The description of the place for which license was desired more aptly describes the whole building than it does any particular part of it. If the license had been granted as prayed for no one would be able to say with certainty that it was a license to sell liquors in the lower northeast corner room of the premises at the northeast corner of Sixth and Court streets and' in no other part of those *526premises. The privileges granted by such license would have to be ascertained from the record and the certificate or license issued to the applicant, not from his oral declaration as to his intention made on the hearing. If the building contains a place of amusement within the meaning of the act of 1881, the premises as a whole could not be licensed.
We find no irregularity in the record proper. Nor, if we look into the statement of facts filed two days after the order was entered do we find that there was error of law or abuse of discretion in refusing a license for the particular place described in the petition.
The order is affirmed, and the appeal dismissed at the costs of the appellant.